DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  Claims 41, 48, 53-62, and 64-71 are pending. Claims 66 and 71 are cancelled herein (see Examiner’s Amendment below). As amended below, claim 41 is allowable.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 10/13/21:
The rejection of claims 41, 48, 53-59, 61-62, 65, and 67-70 under 35 U.S.C. 102(a)(1) as being anticipated by Chotani et al. 2013 (US 8,507,235), found on page 4 at paragraph 8, is withdrawn in light of amendments made below.


EXAMINER’S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.  Authorization for this examiner’s amendment was given in an interview with Mark Hayman on 03/10/22 (see Interview Summary, attached).


Claim 41. (Currently Amended) A bacterial strain comprising: 
a recombinant terpenoid synthesis pathway comprising a terpene synthase, the bacterial strain producing isopentenyl diphosphate (IPP) and dimethylallyl diphosphate (DMAPP) through the methylerythritol phosphate (MEP) the recombinant and
one or more genetic modifications that increase MEP carbon, said genetic modifications comprising 



Claim 66. Cancelled.
Claim 71. Cancelled.


Allowable Subject Matter
7.  Claims 41, 48, 53-62, 64-65, and 67-70 are allowed.

The prior art does not teach or fairly suggest a bacterial strain modified with both a recombinant terpenoid synthesis pathway comprising a terpene synthase and an ryhB deletion or inactivation.

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 14, 2022